Name: Council Regulation (EC) No 1576/96 of 30 July 1996 fixing the monthly price increases for cereals for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/3 COUNCIL REGULATION (EC ) No 1576/96 of 30 July 1996 fixing the monthly price increases for cereals for the 1996/97 marketing year HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the last subparagraph of Article 3 ( 3 ) of Regulation ( EEC ) No 1766/92 , for the 1996/97 marketing year , the monthly increases to be applied to the intervention price applicable for the first month of the marketing year , shall be as follows : (ECU per tonne) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation ( EEC ) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 3 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Whereas , under the reform of the common agricultural policy , provision was made for the fixing of a single intervention price for all cereals ; whereas this price has been fixed at a substantially reduced level applied in stages ; whereas this fact should be taken into account in the fixing of the size of the monthly increases ; Whereas the intervention price for maize and sorghum applicable in July , August and September is to be the price valid in May of the previous marketing year , in accordance with Article 3 ( 3 ) of Regulation ( EEC ) No 1766/92 , I Monthly increase inthe intervention price July 1996  August 1996  September 1996 October 1996 November 1996 1 , 1 December 1996 2,2 January 1997 3,3 February 1997 4,4 March 1997 5,5 April 1997 6,6 May 1997 7,7 June 1997 7,7 Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the 1996/97 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY (') OJ No L 181 , 1 . 7 . 1992 , p . 21 . Regulation as last amended by Regulation ( EC ) No 1863/95 ( OJ No L 179 , 29 . 7 . 1995 , P. 1 ). ( 2 ) OJ No C 125 , 27 . 4 . 1996 , p. 3 . ( 3 ) OJ No C 166 , 10 . 6 . 1996 . ( 4 ) OJ No C 204 , 15 . 7 . 1996 , p. 57 .